Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 15. The prior art of records does not suggest the combination of “ introspection report comprising configuration state data of the virtual machine for a migration of the virtual machine to at least one target cloud of a plurality of clouds managed by the centralized server, wherein the virtual machine comprises a guest operating system hosting the introspection daemon, wherein the configuration state data comprises an execution state of an application running on the guest operating system of the virtual machine, and wherein the centralized server manages another set of virtual machines in the at least one target cloud; in response to receiving the introspection report from the introspection daemon running on the virtual machine, generating, by the kernel-based service of the centralized server, a virtual machine image of the virtual machine in view of the configuration state data of the introspection report”.
More specifically the prior art does teach “a method comprising: receiving, by a processor executing a kernel-based service integrated in a kernel of a centralized server that manages a set of virtual machines, from an introspection daemon running on a virtual machine in the set of virtual machines, an introspection report comprising configuration state data of the virtual machine for a migration of the virtual machine to at least one target cloud of a plurality of clouds managed by the centralized server, wherein the virtual machine comprises a guest operating system hosting the introspection daemon, wherein the configuration state data comprises an execution state of an application running on the guest operating system of the virtual machine, and wherein the centralized server manages another set of virtual machines in the at least one target cloud; in response to receiving the introspection report from the introspection daemon running on the virtual machine, generating, by the kernel-based service of the centralized server, a virtual machine image of the virtual machine in view of the configuration state data of the introspection report; and initiating, by the kernel-based service of the centralized server, the migration of the virtual machine to the at least one target cloud in view of the virtual machine image” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199